       Case 4:19-cr-00030-BMM Document 175 Filed 06/04/20 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                          GREAT FALLS DIVISION


UNITED STATES OF AMERICA,                       Cause No. CR-19-30-GF-BMM

              Plaintiff,

       vs.                                    ORDER DENYING DEFENDANT’S
                                                  MOTION TO DISMISS
LUKE JOHN SCOTT, SR.,

              Defendant.



                                 BACKGROUND

      The Superseding Indictment charges Luke John Scott, Sr. (“Scott”) with

aggravated sexual abuse and assault with intent to commit murder. (Doc. 43.) After

conducting a Faretta hearing, the Court determined Scott knowingly, intelligently,

and voluntarily undertook his decision to represent himself and allowed him to

proceed pro se in both cases. (Doc. 72 at 1-2.) Trial is currently scheduled on

August 25, 2020. (Doc. 100.) Scott has filed two prior motions to dismiss in this

case. (Docs. 102, 108.) The Court denied both motions. (Doc. 122.) Scott now files
                                          1
       Case 4:19-cr-00030-BMM Document 175 Filed 06/04/20 Page 2 of 6

his third motion to dismiss. (Doc. 139.) The Government opposes the motion.

(Doc. 158.)

                                   DISCUSSION

I.    Whether there was an impermissible pre-indictment delay.

      Scott argues first that an impermissible pre-indictment delay by the

Government violated his due process rights. (Doc. 139 at 2.) To succeed on a due

process claim of impermissible pre-indictment delay, the defendant first must

prove non-speculative actual prejudice from the delay. United States v. Corona-

Verbera, 509 F.3d 1105, 1112 (9th Cir. 2007). The Court then weighs the delay

against the reasons behind the delay. Id. Mere delay between the commission of an

offense and the bringing of charges proves insufficient to demonstrate a due

process violation. United States v. Marion, 404 U.S. 307, 326 (1971). Generalized

assertions of the loss of memory, witnesses, or evidence fail to establish actual

prejudice. United States v. Manning, 56 F.3d 1188, 1194 (9th Cir. 1995).

      The grand jury issued Scott’s first indictment on April 19, 2019, for crimes

committed in July 2017. (Doc. 1.) The grand jury issued Scott’s Superseding

Indictment on November 7, 2019. (Doc. 43.) This mere delay between Scott’s

offense and the Indictments, without more, fails to demonstrate prejudice. See

Marion, 404 U.S. at 326. Likewise, Scott has presented nothing more than

generalized assertions regarding lost witnesses. He argues that testimony of these
                                          2
        Case 4:19-cr-00030-BMM Document 175 Filed 06/04/20 Page 3 of 6

unnamed witnesses would have bolstered his defense and that he cannot mount a

proper defense without those witnesses. (Doc. 140 at 2.) He also argues, without

offering any non-speculative supporting evidence, that the witnesses would have

testified that Scott’s recollection of events was accurate and reliable. (Id. at 3.)

These statements prove insufficient to show actual prejudice. See Manning, 56

F.3d at 1194. The pre-indictment delay did not violate Scott’s due process rights.

II.   Whether investigators failed to collect potentially exculpatory evidence.

      Scott next argues that the failure of the investigators from the Federal

Bureau of Investigation (“FBI”) and other investigators to collect material

evidence violated his due process rights. (Doc. 140 at 6.) Specifically, he cites

video surveillance that “would have enabled the Defendant to present evidence that

would have not rendered this case circumstantial.” (Id.) Failure to collect

potentially useful evidence does not constitute a denial of due process unless the

defendant can show bad faith on the part of the police. Miller v. Vasquez, 868 F.2d

1116, 1120 (9th Cir. 1989). Bad faith consists of “official animus” or “a conscious

effort to suppress exculpatory evidence.” California v. Trombetta, 467 U.S. 479,

488-89 (1984).

      Scott makes no allegation of bad faith by law enforcement. He argues

instead that the time lapse was negligent, reckless, and substantially prejudicial to

his case. (Doc. 140 at 7.) These assertions characterize neither “official animus”
                                            3
        Case 4:19-cr-00030-BMM Document 175 Filed 06/04/20 Page 4 of 6

nor “a conscious effort to suppress exculpatory evidence.” See Trombetta, 467 U.S.

at 488-89. Scott has failed to make a showing of bad faith by law enforcement.

III.   Whether the prosecution of Scott is vindictive.

       Finally, Scott argues that his indictment in a separate criminal case (CR-19-

29-GF-BMM) and the Superseding Indictment (Doc. 43) arose from prosecutorial

vindictiveness. (Doc. 140 at 8-9.) A defendant may establish prosecutorial

vindictiveness by producing direct evidence of the prosecutor’s punitive

motivation toward the defendant. United States v. Jenkins, 504 F.3d 694, 699 (9th

Cir. 2007). Absent direct evidence, a presumption of vindictiveness arises if the

defendant shows that the prosecution filed additional charges because of the

defendant’s exercise of a statutory, procedural, or constitutional right in

circumstances that give rise to an appearance of vindictiveness. Id.

       To establish this presumption, there must exist a realistic or reasonable

likelihood that the government would not have brought additional charges, but for

hostility or a punitive animus toward the defendant because he elected to exercise

specific legal rights. United States v. Gallegos-Curiel, 681 F.2d 1164, 1169 (9th

Cir. 1982) (citations omitted). The presumption of vindictiveness remains a

flexible concept, and the prosecutor has broad discretion before trial. United States

v. Goodwin, 457 U.S. 368, 381-82 (1982). If a defendant makes either showing, the

burden shifts to the government to show independent reasons or intervening
                                           4
       Case 4:19-cr-00030-BMM Document 175 Filed 06/04/20 Page 5 of 6

circumstances that dispel the appearance of vindictiveness. Nunes v. Ramirez-

Palmer, 485 F.3d 432, 442 (9th Cir. 2007) (citations omitted).

      Scott argues that the Government meant for the Indictment in CR-19-29-GF-

BMM to “add to the potential time Scott would face once those charges were filed

to get him to take a plea deal.” (Doc. 140 at 8.) The prosecution has broad

discretion before trial to add charges for any number of permissible reasons. Scott

has presented no evidence of actual vindictiveness. The Court finds that no

impermissible reasons led to the additional Indictment.

      Scott also argues that the Superseding Indictment adding a charge of assault

with intent to commit murder (“Count II”) represented retaliation for Scott’s filing

of a civil suit (CV-19-63-GF-BMM) on September 6, 2019, against the

prosecution. (Doc. 140 at 8.) Scott cites his trial “on October 25th, 2019” in CR-

19-29-GF-BMM as the impetus for this retaliation. (Id. at 9.) On October 16, 2019,

the Court continued Scott’s trial in CR-19-29-GF-BMM, which had been set for

October 28, 2019, to take place instead on December 16, 2019. (CR-19-29-GF-

BMM, Doc. 36.) On October 25, 2019, the Court continued Scott’s trial in this

proceeding, which had been set for December 9, 2019, to take place on January 21,

2020. (Doc. 38.) Neither case went to trial on October 25, 2019. The fact that the

grand jury issued Scott’s Superseding Indictment after he filed his civil suit falls

short. Scott has presented no other evidence that leads to a presumption of
                                           5
       Case 4:19-cr-00030-BMM Document 175 Filed 06/04/20 Page 6 of 6

vindictiveness.

      Accordingly, IT IS HEREBY ORDERED that Scott’s Motion to Dismiss

(Doc. 139) is DENIED.

      DATED this 4th day of June, 2020.




                                      6
